PER CURIAM.
We affirm in all respects except for the trial court’s adjudication of contempt, which we quash. In the final judgment the trial court made the following finding:
18. That the Respondent has the present ability to purge himself of contempt of court and/or has divested himself of the present ability to purge himself of contempt of court.
It was incumbent upon the trial court to make an affirmative finding upon the former husband’s present ability to pay and thus purge himself of the contempt at the time of adjudication. The trial court is directed, on remand, to make a determination whether that ability existed at that time. See Bowen v. Bowen, 471 So.2d 1274 (Fla.1985), and Pabian v. Pabian, 480 So.2d 237 (Fla., 4th DCA 1985).
GLICKSTEIN and GUNTHER, JJ„ concur.
ROBINSON, STEVEN D., Associate Judge, concurs in part and dissents in part with opinion.